


Exhibit 10.50

EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT, dated as of October 1, 2003, is by and
between WAYNE T. HOCKMEYER (the "Executive") and MEDIMMUNE, INC., a Delaware
corporation (the "Company").

        The Company and the Executive hereby agree as follows:

        1.    Employment.    The Company hereby employs the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions hereinafter set forth.

        2.    Term.    Subject to the provisions for earlier termination as
herein provided, the employment of the Executive hereunder will be for the
period commencing on the date hereof and ending on the second anniversary of
such date. It is understood that the parties intend to discuss a possible
one-year extension of this Agreement. The period of the Executive's employment
under this Agreement, as it may be terminated or extended from time to time as
provided herein, is referred to hereafter as the "Employment Period."

        3.    Duties and Responsibilities.    The Executive will be employed by
the Company in the position set forth on Annex A, a copy of which is attached
hereto and the terms of which are incorporated herein by reference. The
Executive will faithfully perform the duties and responsibilities of such
office, as they may be assigned from time to time by the Board of Directors of
the Company (the "Board") or the Board's designee.

        4.    Time to be Devoted to Employment.    Except for vacation in
accordance with the Company's policy in effect from time to time and absences
due to temporary illness, the Executive shall devote significant time, attention
and energy of not less than three days per week on a flexible basis during the
Employment Period to the business of the Company. During the Employment Period,
the Executive will not be engaged in any other business activity which, in the
reasonable judgment of the Board or its designee, conflicts with the duties of
the Executive hereunder, whether or not such activity is pursued for gain,
profit or other pecuniary advantage, it being understood that serving on the
board of directors of companies that are not direct competitors with the Company
does not create such a conflict.

        5.    Compensation; Reimbursement.    

        (a)    Base Salary.    The Company (or, at the Company's option, any
subsidiary or affiliate thereof) will pay to the Executive an annual base salary
of not less than the amount specified as the Initial Base Salary on Annex A,
payable semi-monthly. The Executive's base salary shall be reviewed annually by
the Compensation and Stock Committee of the Board ("Compensation Committee") and
shall be subject to increase at the option and sole discretion of the
Compensation Committee.

        (b)    Bonus.    The Executive shall be eligible to receive, at the sole
discretion of the Compensation Committee, an annual cash bonus based on
pre-determined performance standards of the Company.

        (c)    Benefits.    In addition to the salary and cash bonus referred to
above, the Executive shall be entitled during the Employment Period to
participate in such employee benefit plans or programs of the Company, and shall
be entitled to such other fringe benefits, as are from time to time made
available by the Company generally to its senior officers. Without limiting the
generality of the foregoing, the Executive shall be eligible for such awards, if
any, under the Company's stock option plans as shall be granted to the Executive
by the Compensation Committee or other appropriate designee of the Board acting
in its sole discretion. Except to the extent provided in the next paragraph, the
Executive acknowledges and agrees that the Company does not guarantee the
adoption or continuance of any particular employee benefit plan or program or
other fringe benefit during the Employment Period, and participation by the
Executive in any such plan or program shall be subject to the rules and
regulations applicable thereto.

--------------------------------------------------------------------------------


        As the founder of the Company, the Executive shall be entitled to
lifetime continuation of Company-provided medical and dental benefits coverage
for himself and his spouse or domestic partner with such coverage to be provided
at the same level and subject to the same terms and conditions (including,
without limitation, any applicable co-pay obligations) as in effect from time to
time for officers of the Company generally. Such coverage shall remain in effect
for the lifetime of the Executive and his spouse or domestic partner and shall
not be affected by any termination of his employment relationship with the
Company at any time for any reason. The foregoing coverage shall be secondary to
any Medicare coverage that the Executive and his spouse or domestic partner
become eligible to receive. The Company may provide the foregoing coverage
outside the terms of the applicable benefits plan for employees, provided that
coverage for the Executive is identical and the tax consequences to the
Executive are neutral.

        (d)    Expenses.    The Company will reimburse the Executive, in
accordance with the practices in effect from time to time for other officers or
staff personnel of the Company, for all reasonable and necessary traveling
expenses and other disbursements incurred by the Executive for or on behalf of
the Company in the performance of the Executive's duties hereunder, upon
presentation by the Executive to the Company of appropriate vouchers.

        (e)    Administrative Support Services.    During the Employment Period
and during the two-year period thereafter, the Executive shall be entitled to
receive administrative support services from the Company that are comparable to
those provided generally to the Company's executive officers and shall include a
furnished office in the Company's corporate headquarters, the services (which
may be shared) of a full-time administrative assistant and computer and
telephonic communication services (email, voicemail and fax). It is understood
that these services would not be provided to the Executive following a
Termination (as defined below), a Termination For Cause (as defined below) or
his Disability (as defined below).

        6.    Death; Disability.    If the Executive dies or is incapacitated or
disabled by accident, sickness or otherwise, so as to render the Executive
mentally or physically incapable of performing the services required to be
performed by the Executive under this Agreement for a period that would entitle
the Executive to qualify for long-term disability benefits under the Company's
then-current long-term disability insurance program or, in the absence of such a
program, for a period of 90 consecutive days or longer (such condition being
herein referred to as a "Disability"), then (i) in the case of the Executive's
death, the Executive's employment shall be deemed to terminate on the date of
the Executive's death or (ii) in the case of a Disability, the Company, at its
option, may terminate the employment of the Executive under this Agreement
immediately upon giving the Executive notice to that effect. Disability shall be
determined by the Board or the Board's designee. In the case of a Disability,
until the Company shall have terminated the Executive's employment hereunder in
accordance with the foregoing, the Executive shall be entitled to receive
compensation provided for herein notwithstanding any such physical or mental
disability.

        7.    Termination For Cause.    The Company may, with the approval of a
majority of the Board, terminate the employment of the Executive hereunder at
any time during the Employment Period for "cause" (such termination being
hereinafter called a "Termination for Cause") by giving the Executive notice of
such termination, upon the giving of which such termination will take effect
immediately. For purposes of this Agreement, "cause" means (i) the Executive's
willful and substantial misconduct, (ii) the Executive's repeated, after written
notice from the Company, neglect of duties or failure to act which can
reasonably be expected to affect materially and adversely the business or
affairs of the Company or any subsidiary or affiliate thereof, (iii) the
Executive's material breach of any of the agreements contained in Sections 13,
14 or 15 hereof, (iv) the commission by the Executive of any material fraudulent
act with respect to the business and affairs of the Company or any subsidiary or
affiliate thereof or (v) the Executive's conviction of (or plea of nolo
contendere to) a crime constituting a felony.

2

--------------------------------------------------------------------------------


        8.    Termination Without Cause.    The Company may terminate the
employment of the Executive hereunder at any time without "cause" (such
termination being hereinafter called a "Termination Without Cause") by giving
the Executive notice of such termination, upon the giving of which such
termination will take effect not later than 30 days from the date such notice is
given.

        9.    Voluntary Termination.    Any termination of the employment of the
Executive hereunder, otherwise than as a result of death or Disability, a
Termination For Cause, a Termination Without Cause or a termination for Good
Reason (as defined below) following a Change in Control (as defined below), will
be deemed to be a "Voluntary Termination." A Voluntary Termination will be
deemed to be effective immediately upon such termination.

        10.    Effect of Termination of Employment.    

        (a)    Voluntary Termination; Termination For Cause.    Upon the
termination of the Executive's employment hereunder pursuant to a Voluntary
Termination or a Termination For Cause, neither the Executive nor the
Executive's beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive (i) the
unpaid portion of the base salary provided for in Section 5(a) hereof, computed
on a pro rata basis to the date of termination, (ii) payment of his accrued but
unpaid rights in accordance with the terms of any incentive compensation, stock
option, retirement, employee welfare or other employee benefit plans or programs
of the Company in which the Executive is then participating in accordance with
Sections 5(b) and 5(c) hereof, (iii) continuation of his rights to medical and
dental benefits in accordance with the second paragraph of Section 5(c) hereof,
(iv) reimbursement for any expenses for which the Executive shall not have
theretofore been reimbursed as provided in Section 5(d) hereof and (v) in the
case of a Voluntary Termination, continuation of the administrative support
services to which the Executive is entitled under Section 5(e) hereof.

        (b)    Termination Without Cause.    Upon the termination of the
Executive's employment as a Termination Without Cause, neither the Executive nor
the Executive's beneficiaries or estate will have any further rights or claims
against the Company under this Agreement except the right to receive (i) the
payments and other rights provided for in Section 10(a) hereof, (ii) severance
payments in the form of semi-monthly payment of the Executive's base salary (as
in effect immediately prior to such termination) and of the Pro-Rata Bonus
Amount (as defined below) for a period of 24 months following the effective date
of such termination and (iii) continuation of the administrative support
services to which the Executive is entitled to under Section 5(e) hereof. For
the purposes of this Agreement, "Pro-Rata Bonus Amount" shall mean
one-twenty-fourth (1/24th) of the greater of (a) $250,000 or (b) the most recent
annual cash bonus paid to the Executive prior to the date of his termination.

        (c)    Death and Disability.    Upon the termination of the Executive's
employment hereunder as a result of death or Disability, neither the Executive
nor the Executive's beneficiaries or estate will have any further rights or
claims against the Company under this Agreement except the right to receive
(i) the payments and other rights provided for in Section 10(a) hereof and
(ii) a lump-sum payment, within 15 days after the effective date of such
termination, equal to the aggregate amount of the Executive's base salary as in
effect immediately prior to such termination that would be payable over a period
of 12 months following the effective date of such termination.

        (d)    Forfeiture of Rights.    In the event that, subsequent to
termination of employment hereunder, the Executive (i) breaches any of the
provisions of Section 13, 14 or 15 hereof or (ii) directly or indirectly makes
or facilitates the making of any adverse public statements or disclosures with
respect to the business or securities of the Company, all payments and benefits
to which the Executive may otherwise have been entitled pursuant to
Section 10(a), 10(b) or 11 hereof (other than his rights to medical and dental
benefits under the second paragraph of Section 5(c) hereof) shall immediately

3

--------------------------------------------------------------------------------


terminate and be forfeited, and any portion of such amounts as may have been
paid to the Executive shall forthwith be returned to the Company.

        11.    Change in Control Provisions.    

        (a)    Effect of Change in Control.    In the event of a Change in
Control during the Employment Period, all options held by the Executive to
purchase shares of the Company's stock that are not then vested and exercisable
shall become immediately and fully vested and exercisable as of the effective
date of the Change in Control.

        (b)    Effect of Termination Following Change in Control.    In the
event of a Change in Control during the Employment Period and a subsequent
termination of the Executive's employment, either by the Company as a
Termination Without Cause or by the Executive for Good Reason, whether or not
such termination is during the Employment Period, the Executive shall be
entitled to receive (i) the payments and other rights provided in Section 10(a)
hereof and (ii) a severance payment in the form a cash lump sum, which shall be
paid within 15 days of the date of termination, equal to the sum of the
Executive's semi-monthly base salary (as in effect immediately prior to such
termination) and the Pro-Rata Bonus Amount (as determined under Section 10(b)
above) multiplied by 72 (i.e., that would have been payable on a semi-monthly
basis during the 36 months following such termination), but discounted to
present value from the dates such payments would be made if paid on a
semi-monthly basis for such 36 month period, based on the 100% short-term
Applicable Federal Rate (compounded annually) under Section 1274(d) of the
Internal Revenue Code of 1986, as amended (the "Code") as in effect at the time
of payment. In addition, upon any such Termination Without Cause or for Good
Reason that occurs within six months following the effective date of a Change in
Control, the Executive shall retain the right to exercise any options to
purchase shares of the Company's stock until the earlier of (a) 36 months
following the date of such termination or (b) the expiration of the original
full term of each such option.

        (c)    Definition of Change in Control.    For purposes of this
Agreement, a "Change in Control" shall be deemed to have occurred upon:

          (i)  an acquisition subsequent to the date hereof by any person,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person"),
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company ("Common Stock") or (B) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the "Outstanding Company Voting Securities");
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (2) any acquisition by the Company and (3) any acquisition by
an employee benefit plan (or related trust) sponsored or maintained by the
Company;

         (ii)  a change in the composition of the Board such that during any
period of two consecutive years, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii), or (iv) of this paragraph) whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the members thereof;

4

--------------------------------------------------------------------------------



        (iii)  the consummation of a transaction approved by the stockholders of
the Company that is a merger, consolidation, reorganization or similar corporate
transaction, whether or not the Company is the surviving corporation in such
transaction, in which outstanding shares of Common Stock are converted into
(A) shares of stock of another company, other than a conversion into shares of
voting common stock of the successor corporation (or a holding company thereof)
representing 80% of the voting power of all capital stock thereof outstanding
immediately after the merger or consolidation or (B) other securities (of either
the Company or another company) or cash or other property;

        (iv)  the consummation of a transaction approved by the stockholders of
the Company that requires the issuance of shares of Common Stock in connection
with a merger, consolidation, reorganization or similar corporate transaction in
an amount in excess of 40% of the number of shares of Common Stock outstanding
immediately prior to the consummation of such transaction;

         (v)  the consummation of a transaction approved by the stockholders of
the Company that is (A) the sale or other disposition of all or substantially
all of the assets of the Company or (B) a complete liquidation or dissolution of
the Company; or

        (vi)  the adoption by the Board of a resolution to the effect that any
person has acquired effective control of the business and affairs of the
Company.

        (c)    Good Reason Following Change in Control.    For purposes of this
Agreement, termination for "Good Reason" shall mean termination by the Executive
of his employment with the Company, within six months immediately following a
Change in Control, based on:

          (i)  any diminution in the Executive's position, title,
responsibilities or authority from those in effect immediately prior to such
Change in Control; or

         (ii)  the breach by the Company of any of its material obligations
under this Agreement.

        12.    Parachute Tax Indemnity    

        (a)   If it shall be determined that any amount paid, distributed or
treated as paid or distributed by the Company to or for the Executive's benefit
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 12) (a "Payment") would be subject to the
excise tax imposed by Section 4999 of the Code, or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, being hereinafter collectively
referred to as the "Excise Tax"), then the Executive shall be entitled to
receive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by the Executive of all federal, state and local taxes (including
any interest or penalties imposed with respect to such taxes), including,
without limitation, any income taxes (and any interest and penalties imposed
with respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon all the Payments.

        (b)   All determinations required to be made under this Section 12,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm as may
be designated by the Executive (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the change in control, the Executive shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting

5

--------------------------------------------------------------------------------


Firm shall be borne by the Company. Any Gross-Up Payment, as determined pursuant
to this Section 12, shall be paid by the Company to the Executive within five
days of the receipt of the Accounting Firm's determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made ("Underpayment"), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to this Section 12 and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the Executive's benefit.

        (c)   The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later then ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

          (i)  give the Company any information reasonably requested by the
Company relating to such claim,

         (ii)  take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

        (iii)  cooperate with the Company in good faith in order to effectively
contest such claim, and

        (iv)  permit the Company to participate in any proceeding relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expense. Without limitation on the
foregoing provisions of this Section 12, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the Executive's taxable year
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and

6

--------------------------------------------------------------------------------




the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

        (d)   If, after the Executive's receipt of an amount advanced by the
Company pursuant to this Section 12, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of this Section 12) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Executive's
receipt of an amount advanced by the Company pursuant to this Section 12, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

        (e)   The foregoing provisions of this Section 12 are intended to
supersede the provisions of Section 7(d) of the Company's 1991 Stock Option Plan
as applied to the Executive.

        13.    Disclosure of Information.    The Executive will not, at any time
during or after the Employment Period, disclose to any person, firm, corporation
or other business entity, except as required by law, any non-public information
concerning the business, products, clients or affairs of the Company or any
subsidiary or affiliate thereof for any reason or purpose whatsoever, nor will
the Executive make use of any of such non-public information for personal
purposes or for the benefit of any person, firm, corporation or other business
entity except the Company or any subsidiary or affiliate thereof.

        14.    Restrictive Covenant.    (a) The Executive hereby acknowledges
and recognizes that, during the Employment Period, the Executive will be privy
to trade secrets and confidential proprietary information critical to the
Company's business and the Executive further acknowledges and recognizes that
the Company would find it extremely difficult or impossible to replace the
Executive and, accordingly, the Executive agrees that, in consideration of the
benefits to be received by the Executive hereunder, the Executive will not, from
and after the date hereof until the first anniversary of the termination of the
Employment Period (or six months after the termination of the Employment Period
if such termination is as a result of a termination for Good Reason following a
Change in Control), (i) directly or indirectly engage in the development,
production, marketing or sale of products that compete (or, upon
commercialization, would compete) with products of the Company or any subsidiary
being developed (so long as such development has not been abandoned), marketed
or sold at the time of the Executive's termination (such business or activity
being hereinafter called a "Competing Business") whether such engagement shall
be as an officer, director, owner, employee, partner, affiliate or other
participant in any Competing Business, (ii) assist others in engaging in any
Competing Business in the manner described in the foregoing clause (i), or
(iii) induce other employees of the Company or any subsidiary thereof to
terminate their employment with the Company or any subsidiary thereof or engage
in any Competing Business. Notwithstanding the foregoing, the term "Competing
Business" shall not include any business or activity that was not conducted by
the Company or an subsidiary prior to the effective date of a Change in Control.

        (b)   The Executive understands that the foregoing restrictions may
limit the ability of the Executive to earn a livelihood in a business similar to
the business of the Company, but nevertheless believes that the Executive has
received and will receive sufficient consideration and other benefits, as an
employee of the Company and as otherwise provided hereunder, to justify such
restrictions which, in any event (given the education, skills and ability of the
Executive), the Executive believes would not prevent the Executive from earning
a living.

        15.    Company Right to Inventions.    The Executive will promptly
disclose, grant and assign to the Company, for its sole use and benefit, any and
all inventions, improvements, technical information and

7

--------------------------------------------------------------------------------


suggestions relating in any way to the business of the Company or an subsidiary
which the Executive may develop or acquire during the Employment Period (whether
or not during usual working hours), together with all patent applications,
letters patent, copyrights and reissues thereof that may at any time be granted
for or upon any such invention, improvement or technical information. In
connection therewith:

          (i)  the Executive shall, without charge, but at the expense of the
Company, promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of the Company to vest title to any such inventions, improvements,
technical information, patent applications, patents, copyrights or reissues
thereof in the Company and to enable it to obtain and maintain the entire right
and title thereto throughout the world; and

         (ii)  the Executive shall render to the Company, at its expense
(including a reasonable payment for the time involved in case the Executive is
not then in its employ), all such assistance as it may require in the
prosecution of applications for said patents, copyrights or reissues thereof, in
the prosecution or defense of interferences which may be declared involving any
said applications, patents or copyrights and in any litigation in which the
Company may be involved relating to any such patents, inventions, improvements
or technical information.

        16.    Enforcement.    It is the desire and intent of the parties hereto
that the provisions of this Agreement be enforceable to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, to the extent that a restriction
contained in this Agreement is more restrictive than permitted by the laws of
any jurisdiction where this Agreement may be subject to review and
interpretation, the terms of such restriction, for the purpose only of the
operation of such restriction in such jurisdiction, will be the maximum
restriction allowed by the laws of such jurisdiction and such restriction will
be deemed to have been revised accordingly herein.

        17.    Remedies; Survival.    (a) The Executive acknowledges and
understands that the provisions of the covenants contained in Sections 13, 14
and 15 hereof, the violation of which cannot be accurately compensated for in
damages by an action at law, are of crucial importance to the Company, and that
the breach or threatened breach of the provisions of this Agreement would cause
the Company irreparable harm. In the event of a breach or threatened breach by
the Executive of the provisions of Section 13, 14 or 15 hereof, the Company will
be entitled to an injunction restraining the Executive from such breach. Nothing
herein contained will be construed as prohibiting the Company from pursuing any
other remedies available for any breach or threatened breach of this Agreement.

        (b)   Notwithstanding anything contained in this Agreement to the
contrary, the provisions of Sections 10(b), 13, 14, 15, 16 and 17 hereof will
survive the expiration or other termination of this Agreement until, by their
terms, such provisions are no longer operative.

        18.    Notices.    Notices and other communications hereunder will be in
writing and will be delivered personally or sent by air courier or first class
certified or registered mail, return receipt requested and postage prepaid,
addressed as follows:

if to the Executive:   as specified in Annex A
and if to the Company:
 
MedImmune, Inc.
35 West Watkins Mill Road
Gaithersburg, Maryland 20878
Attention: Chief Executive Officer      

8

--------------------------------------------------------------------------------


with a copy to:
 
Frederick W. Kanner, Esq.
Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of delivery, if personally delivered; on the business day after the date
when sent, if sent by air courier; and on the third business day after the date
when sent, if sent by mail, in each case addressed to such party as provided in
this Section 18 or in accordance with the latest unrevoked direction from such
party.

        19.    Binding Agreement; Benefit.    The provisions of this Agreement
will be binding upon, and will inure to the benefit of, the respective heirs,
legal representatives and successors of the parties hereto.

        20.    Governing Law.    This Agreement will be governed by and
enforceable in accordance with the laws of the State of Maryland applicable to
contracts executed and performed within such state, without giving effect to the
principles of conflict of laws thereof. The Company and the Executive agree that
any claims concerning the rights and obligations of the parties or any other
issue arising under this Agreement shall be brought in the Circuit Court for
Montgomery County or the United States District Court for the District of
Maryland, and that such courts shall have exclusive jurisdiction over litigation
involving any such claims. The Company and the Executive agree to submit to the
jurisdiction of such courts and that they will not raise lack of personal
jurisdiction or inconvenient forum as defenses in any such litigation.

        21.    Waiver of Breach.    The waiver by either party of a breach of
any provision of this Agreement by the other party must be in writing and will
not operate or be construed as a waiver of any subsequent breach by such other
party.

        22.    Entire Agreement; Amendments.    This Agreement (including
Annex A) contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements or understandings
among the parties with respect thereto. This Agreement may be amended only by an
agreement in writing signed by the parties hereto.

        23.    Headings.    The section headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

        24.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction will, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.

        25.    Assignment.    This Agreement is personal in its nature and the
parties hereto shall not, without the consent of the other, assign or transfer
this Agreement or any rights or obligations hereunder; provided, that the
provisions hereof (including, without limitation, Sections 13, 14 and 15) will
inure to the benefit of, and be binding upon, each successor of the Company,
whether by merger, consolidation, transfer of all or substantially all of its
assets or otherwise.

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first above written.

EXECUTIVE   MEDIMMUNE, INC.
/s/  WAYNE T. HOCKMEYER      

--------------------------------------------------------------------------------

Wayne T. Hockmeyer
 
By: /s/  DAVID M. MOTT      

--------------------------------------------------------------------------------

David M. Mott,
Chief Executive Officer

10

--------------------------------------------------------------------------------
